DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as continuation of U.S. patent application serial No. 15/974,249, filed May 8, 2018.
Information Disclosure Statement
The information disclosure statement filed July 21, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received July 21, 2020 are acceptable for examination purposes.
Specification
The specification received July 21, 2020 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities: the status of the parent application identified in the first sentence of the instant application should be updated since it has matured into a U.S. patent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  are of any method steps when the battery cell is activated.  With respect to these claims, when the battery is activated, the method therein only determines such without any further method steps corresponding to this.  Applicant is advised to amend claim 16 to include the limitations of claim 19 which effectively recites method steps when the battery is activated to overcome this rejection.
Claim 19 recites the limitation "the second wire" in line 2, “the first power tab” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  In claim 16, the method steps of lines 3-9 are particular to when the battery cell is determined to not be activated.  These steps are particular for the non-activated state.  Claim 19 is directed to method steps when the battery cell is activated (claim 19, line 1) as such the method steps therein are distinct from those steps of claim 16 and the limitations of claim 19 to method steps in response to the battery cell being activated cannot rely on the method steps of claim 16 (which are in response to the battery cell not being activated) for antecedent basis.  Claim 20, is dependent upon claim 19 and rejected for the same reasons.
Claims 19-20 are further indefinite.  Notably, the claims recite when the battery is activated.  It is unclear as to what the term “activated” defines.  It would appear that the term activated relates to the flow of current to/from the battery (see para. [0018]) as the disclosure therein states that the battery cell is not active which does not cause a current to flow between the power tabs.   The disclosure further states that the battery can be activated after the wires and tabs are formed (para. [0020]).  The disclosure then proceeds to teach of a method if the battery cell is activated prior to the power tabs being connected to a wire.  However, if the activation relates to the flow of current to/from the battery, as would be understood by the disclosure and by one of ordinary skill in the art (see para. [0018], discussed above), it is unclear how the battery cells can be in an activated state prior to connecting the wires to corresponding power tabs of the cells.  In order for current to flow between the power tabs, an electrical pathway must exist for current to pass.  It is not understood how the cell can be in an activated state as recited in claim 19 and in response to being activated, then employ the connecting and rolling method of claim 19 when the connections of wires and tabs of claim 19 are what is needed in order for current to flow between the power tabs of the battery cell.  In other words, it is unclear how the battery is activated and then the wires and tabs connected as the wires and tabs of the battery are part of the pathway for which current flows between the tabs and there is no other disclosure for how the battery is “activated” prior.  
Claim 20 is indefinite as it recites terms such as “the second wire”, “the first power tab”, “the third wire and “the second power tab”.  Claim claims 16 and 19 recite two distinct methods therein (one when the cell is not activated as in claim 16 and the other when the cell is activated).  Claim 20 is unclear as to which of these methods the limitations therein are directed to.  Applicant is advised to amend claim 20 to clarify which method the limitations therein are drawn to. Clarification is respectfully requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claims 4 and 11, these claims recite that the battery therein is “capable of provided power in response to being activated”.  The inventions of claims 1 and 10 are to a battery cell.  Claims 4 and 11 appear to only further recite a function of the battery cell therein.  The claims themselves fail to further limit the battery cell of claims 4 and 11, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriki et al. (U.S. Patent Application No. 2016/0118644).
Claims 16-18 are directed to the method wherein it is determined that a battery is activated.  As discussed above, claims 16-18 only serve to recite additional limitations beyond the determining step therein when it is determined the battery is not activated.  Beyond determining that the battery cell is activated, claims 16-18 provide no further methodology for the battery cell in the activated state.  As such, claims 16-18 are unduly and remarkably broad for a method which determines a battery cell is in the activated state.
As to claim 16, Kuriki discloses a method including an algorithm which measures the voltage of the cells to determine a cell activated state.  The cells include first and second power tabs in the battery construction (Fig. 25 and corresponding disclosure, as applied to claim 16).
With respect to claims 17-18, the claims only define the method when the cell is not being activated. The method of Kuriki is directed to activated cells.  Claims 17-18 only require the determining step of claim 16 with the method in the activated cells.  Claims 17-18 do not further define the method when the battery cell is activated.  Since Kuriki reads on the determining step of claim 16 with a battery cell in an activated step and since claims 17-18 do not add to the activated battery cell methodology, Kuriki anticipates claims 17-18 with respect to when the determining step therein applies to the battery in the activated state.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al. (U.S. Patent Application No. 2012/0299555).
Claims 16-18 are directed to the method wherein it is determined that a battery is activated.  As discussed above, claims 16-18 only serve to recite additional limitations beyond the determining step therein when it is determined the battery is not activated.  Beyond determining that the battery cell is activated, claims 16-18 provide no further methodology for the battery cell in the activated state.  As such, claims 16-18 are unduly and remarkably broad for a method which determines a battery cell is in the activated state.
As to claim 16, Tam discloses a method including an algorithm which measures the voltage of the cells to determine a cell activated state (Fig. 4 and corresponding disclosure, as applied to claim 16).  The system of Tam includes a method which determines that the battery is in an activated state (measure and monitor the cell power output during discharge).  The cells include first and second power tabs in the battery construction.  Therefore Tam broadly teaches of a method of determining the battery (the battery having first and second power tabs) therein is in an activated state.
With respect to claims 17-18, the claims only define the method when the cell is not being activated. The method of Tam is directed to activated cells.  Claims 17-18 only require the determining step of claim 16 with the method in the activated cells.  Claims 17-18 do not further define the method when the battery cell is activated.  Since Tam reads on the determining step of claim 16 with a battery cell in an activated step and since claims 17-18 do not add to the activated battery cell methodology, Tam anticipates claims 17-18 with respect to when the determining step therein applies to the battery in the activated state.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claim 1, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery cell of claim 1 comprising the first power tab and first conducting wire encircled by the first power tab in the particular manner recited in claim 1.
With respect to claim 10, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery cell of claim 10 comprising the first power tab, first conducting wire encircled by the first power tab, second power tab and second conducting wire encircled by the second power tab in the particular manner recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2009/0211082 discloses a battery and corresponding methodology wherein the power tabs are connected to conductive bridges 50 but the bridges 50 are not encircled by the power tabs of the cells.  U.S. Patent No. 7,714,542 discloses curved power tabs but the taps are not connected to a conducting wire much less encircle a corresponding conducting wire as in the instant claims.  U.S. Patent Application No. discloses batteries with power tabs and bridges between the tabs where the tabs are folded but do not encircle the conductor.  U.S. Patent Application No. 2013/0177787 discloses wrapping internal conductive parts of a battery electrode around a spacer 90.  U.S. Patent Application No. 2014/0342194 discloses a battery with flexible power tabs 1, 2, 1’ and 2’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725